Citation Nr: 0215949	
Decision Date: 11/07/02    Archive Date: 11/14/02

DOCKET NO.  02-04 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin




THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a left knee 
disability.




ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel



INTRODUCTION

The veteran served on active duty from October 1951 to 
October 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision by the 
RO that denied an application to reopen a previously denied 
claim of entitlement to service connection for a left knee 
disability.  The veteran failed to appear for a scheduled 
hearing before a hearing officer at the RO in September 2002.  


FINDINGS OF FACT

1.  In May 1986, the Board denied a claim of service 
connection for a left knee disability.

2.  Evidence received since the May 1986 Board denial, when 
considered in conjunction with the entire record, is not so 
significant that it must be considered to decide fairly the 
merits of a claim of service connection for a left knee 
disability.


CONCLUSION OF LAW

New and material evidence sufficient to reopen a previously 
denied claim of service connection for a left knee disability 
has not been submitted.  38 U.S.C.A. § 1110, 5108, 7104 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's current claim of service connection for a left 
knee disability is not his first such claim.  In March 1986, 
the Board denied a claim of service connection for a left 
knee disability.  Such a determination is final.  See 
38 U.S.C.A. § 7104 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 20.1100 (2002).

More recently, by rating action of August 2001, the RO denied 
the veteran's application to reopen the previously denied 
claim of entitlement to service connection for a left knee 
disability.  He was informed of the denial and filed the 
present appeal.  

As the May 1986 Board decision is deemed to be final, see 
38 U.S.C.A. § 7104 and 38 C.F.R. § 20.1100, the claim may now 
be reopened only if new and material evidence has been 
submitted since the last final disallowance-May 1986.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2001); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Smith v. 
West, 12 Vet. App. 312, 314 (1999).

The Board must address the issue of whether new and material 
evidence has been submitted in the first instance because it 
determines the Board's jurisdiction to reach the underlying 
claim and to adjudicate the claim de novo.  See Barnett v. 
Brown, 8 Vet. App. 1, 4 (1995), aff'd, 83 F.3d 1380 
(Fed. Cir. 1996).  Once the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in this regard is irrelevant.  
Barnett, 83 F.3d at 1383.  Further analysis, beyond the 
evaluation of whether the evidence submitted in the effort to 
reopen is new and material, is neither required nor 
permitted.  Id. at 1384.  Any finding entered when new and 
material evidence has not been submitted "is a legal 
nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) 
(applying an identical analysis to claims previously and 
finally denied, whether by the Board or the RO).

What constitutes new and material evidence to reopen a 
previously and finally denied claim is defined in 38 C.F.R. 
§ 3.156(a).  Under that regulation, effective for claims 
filed prior to August 29, 2001, new and material evidence is 
defined as follows:  

[E]vidence not previously submitted to 
agency decision-makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

38 C.F.R. § 3.156(a) (2001); cf. Duty to Assist, 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.156(a) (2002)) (new and material evidence is 
defined differently for claims filed on or after 
August 29, 2001).  As the veteran's application to reopen was 
filed prior to August 29, 2001, the new provisions do not 
apply to his claim.

The Board has reviewed the additional evidence associated 
with the claims folder since the May 1986 Board denial, and 
finds that new and material evidence has not been received.  
(The specified basis for the denial of service connection in 
May 1986 was that the veteran's left knee disability was not 
shown to have been incurred in service and that any left knee 
injury sustained in service was acute and transitory in 
nature).  The evidence available at the time of the May 1986 
Board denial included service medical records, June 1957 
letter from the Department of the Navy, post-service VA 
examination report of April 1957, statements from private 
physicians and treatment reports dated in April 1957, July 
1957 affidavit from a fellow serviceman, April 1957 statement 
from the veteran's wife, statements from the veteran, 
December 1995 lay statements, as well as transcripts of the 
veteran's testimony at January 1958 and December 1985 
hearings held before a hearing officer at the RO.

The evidence of record at the time of the May 1986 Board 
decision included service medical records, including an 
October 1953 separation examination report, which were 
negative for any complaints, findings or diagnosis of a left 
knee disability.

A Department of the Navy letter, dated in June 1957, 
indicates that a service record showed that, in April 1952, 
the veteran sustained a laceration to the left leg in an 
accident and was returned to duty.

A statement from G.B., M.D., received in April 1957, 
indicates that the veteran was seen in February 1954, when 
the veteran reported that, while aboard a ship during 
service, he fell and was in sick bay for four days with a 
swollen knee.  Dr. B noted that, in February 1954, there were 
no physical findings and x-rays of the left knee were 
negative.  In April 1957, a history suggestive of cartilage 
displacement was noted. 

A statement from L.P., M.D., received in April 1957, 
indicates that the veteran was seen in August 1955 for 
complaints including left knee pain which the veteran 
reported was from an old service-connected patellar fracture.  
Physical examination was within normal limits and x-rays of 
the left knee revealed no evidence of fracture or 
dislocation.  The diagnoses included post-traumatic arthritis 
of the left knee.

A statement from V.F., M.D., received in April 1957, 
indicates that the veteran was seen in January and February 
1957.  In January 1957, the veteran was seen following an 
injury to the left knee after he reportedly had slipped on 
ice and struck his knee.  X-rays were negative for evidence 
of fracture or subluxation.  In February 1957, the veteran 
reported that he had previously injured the same knee in 
service.  Dr. F. noted that the consistent finding was of 
tenderness over the left knee. 

In a statement received in April 1957, the veteran's wife 
reported that the veteran had been in perfect physical 
condition prior to entering service in October 1951.  She 
reported that, in 1952, she had received a letter from the 
veteran in which he stated that he had fallen and injured his 
left knee, but she did not know the extent of the injury at 
that time.

When examined by VA in April 1957, the veteran gave a history 
of sustaining an injury to the left knee in a fall from a 
bunk on which a chain broke in 1952.  The veteran also 
reported that, in January 1957, he had slipped on some ice 
and struck his knee.  Examination revealed that the veteran 
had an Ace bandage on his left knee and walked with the aid 
of crutches.  A medial parapatellar cicatrix was firm and 
well healed.  The knee was swollen and tender to pressure.  
The diagnoses were left knee arthrotomy, recent removal of 
medial meniscus, and post-operative cicatrix.

In a July 1957 affidavit from a fellow serviceman, Mr. R.E. 
stated that he had witnessed the accident in service causing 
the injury to the veteran's left knee while aboard the USNS 
General William Weigel between March and April 1952.  Mr. 
R.E. noted that he had seen the veteran fall to the floor, 
and land on his left knee.  Mr. R.E. stated that, because of 
the extent of the veteran's injury, he had aided the veteran 
to sick bay where the veteran remained for nearly a week.

At a January 1958 RO hearing, the veteran testified that 
while he was sitting on the top bunk and playing cards, the 
support chain broke, and he fell to the floor, injuring his 
left knee.  The veteran testified that he went on sick call 
for four days and that was the only treatment he had received 
for his left leg during service.  He further testified that 
the first time he received treatment for his left knee was 
from Dr. B.

Private hospital records were received in August 1985 
reflecting that, in April 1957, the veteran underwent a left 
knee arthrotomy.

At a December 1985 RO hearing, the veteran testified that 
while he was sitting on the top bunk, the support chain 
broke, and he fell to the floor, injuring his left knee.  The 
veteran testified that he went to sick bay for three days 
where he received heat treatment.  He further testified that, 
in 1957, he fell on the ice and had an operation on his left 
knee.  He also testified that he did not receive any 
laceration to the left leg, as reflected in the service 
record reflecting a laceration to the left leg, but that that 
record must be the one documenting his left knee injury.  In 
a substantive appeal received in December 1985, the veteran 
clarified that the service medical record stating that he had 
a laceration to the left leg was made in error and should 
have reflected a left knee injury.

A December 1985 statement from the veteran's supervisor 
indicated that the veteran was now employed a fork lift 
driver, rather than a painter, because such job required less 
pressure on the knee.

A December 1985 statement from an individual reported that he 
had known the veteran all of his life, and knew about the 
veteran's knee since the veteran had returned from Korea in 
1953.  

The evidence also included several statements by the veteran, 
in which he contended that he injured his left knee in 
service after falling from the top bunk while aboard a ship 
and that, although he was treated for his left knee, his 
injury was inaccurately described in his service records as a 
laceration to the left leg.  He indicated that his left knee 
disability had continued to progress in severity since 
service.

The veteran submitted his application to reopen his claim of 
service connection for a left knee disability in October 
2000.  The evidence received since the May 1986 Board denial 
of service connection for a knee disability, includes new 
medical evidence that was not of record at the time of the 
May 1986 denial, but this evidence is not "material" 
because it does not address the question of whether a left 
knee disability is attributable to military service, at least 
not in a way different from what was previously shown.  

Newly received evidence includes correspondence from a 
private physician, dated in October 2000, indicating that the 
veteran had a left total knee arthroplasty in December 1999.  
Significantly, the newly received evidence shows that the 
veteran continued to receive treatment for the left knee.  
Nevertheless, the private physician did not provide an 
opinion regarding the etiology of the veteran's left knee 
disability.

Although the veteran has provided his own opinion in written 
statements regarding the etiology of his left knee 
disability, there has been no indication in the record that 
he is competent to provide such an opinion as to medical 
etiology.  Additionally, the statements as to the time of 
onset do not differ from the contentions and evidentiary 
assertions made prior to the May 1986 Board decision.  
Consequently, the more recent assertions by the veteran do 
not tend to prove the claim in a manner different from what 
was shown previously.  This evidence is therefore not new and 
material.

The newly received evidence - an October 2000 statement from 
a private physician and the veteran's statements - does not 
tend to support his claim in a manner not previously shown.  
Paller v. Principi, 3 Vet. App. 535, 538 (1992).  In short, 
this evidence is not new and material as defined by 38 C.F.R. 
§ 3.156(a).  It merely shows that the veteran had another 
left knee surgical procedure.  Consequently, the newly 
received evidence is not so significant that it must be 
considered in order to decide fairly the merits of the claim.  
In other words, the evidence does not tend to provide 
significant information pertinent to the underlying question 
of service connection beyond what was known previously.  
Accordingly, the Board concludes that the veteran has not 
submitted new and material evidence under 38 C.F.R. 
§ 3.156(a).

In adjudicating the veteran's claim, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (VCAA) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002)), which became effective during 
the pendency of this appeal.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA - November 9, 2000 - or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. 
Cir. 2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  
The VCAA provided that nothing in amended section 5103A, 
pertaining to the duty to assist claimants, shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured.  38 U.S.C.A. § 5103A(f) (West Supp. 
2002).

In this case, the Board finds that the VCAA's duty-to-notify 
provision has been fulfilled as evidenced by a March 2001 VA 
letter to the veteran and the statement of the case issued in 
March 2002.  Collectively, the above documents informed the 
veteran of the criteria pertaining to his attempt to reopen 
his service connection claim, the need to submit new and 
material evidence to support his claim, and of which 
evidence, if any, would be obtained by the veteran, and which 
evidence, if any, would be retrieved by VA.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002).  Finally, with respect to 
applicability of the new law, it should be pointed out that 
the question of whether new and material evidence has been 
presented is a jurisdictional question for the Board.  See 
Barnett, 83 F.3d at 1383-84; Butler, 9 Vet. App. at 167.  The 
VCAA recognizes this.  38 U.S.C.A. § 5103A(f) (West Supp. 
2002).  Consequently, because the Board may not address the 
underlying claim until new and material evidence has been 
presented, further action is not necessary on this issue.


ORDER

The application to reopen a claim of service connection for a 
left knee disability is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

